Citation Nr: 1108528	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  05-10 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

The propriety of the Veteran's vocational rehabilitation and training under Chapter 31, Title 38, United States Code.

(The issues of entitlement to an effective date prior to January 14, 2002, for the grant of service connection for hypertension, entitlement to an initial compensable rating for service-connected hypertension, entitlement to an effective date prior to May 26, 2010, for the grant of service connection for hepatitis C, entitlement to an effective date prior to March 27, 2009, for the grant of service connection for right lower extremity edema, entitlement to an effective date prior to March 27, 2009, for the grant of service connection for left lower extremity edema, entitlement to SMC at a higher rate, and entitlement to service connection for heart disease are addressed in a separate Board decision).




ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from November 1969 to April 1970. 

This matter is before the Board of Veterans' Appeals (Board) in connection with a January 2010 determination by the Vocational Rehabilitation and Employment Service of the Denver Regional office (RO) of the Department of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record shows that additional evidence was received from the Veteran in October 2010, subsequent to the statement of the case issued in May 2010.  It does not appear that a supplemental statement of the case was issued addressing the new evidence.  

Additionally, although the claims file includes some documentation regarding the Veteran's vocational rehabilitation, such as the statement of the case, it does not appear that the Veteran's vocational rehabilitation folder was forwarded to the Board.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran's vocational rehabilitation folder should be located and associated with the other volumes of the claims file. .

2.  All pertinent evidence received since the May 2010 statement of the case should be reviewed and the matter readjudicated.  If the benefit(s) sought by the Veteran are not granted, then an appropriate supplemental statement of the case should be furnished to the Veteran.  After he is afforded an opportunity to respond, the case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



